EX PARTE QUAYLE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is now in condition for allowance except for the following formal matters.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Restriction/Election Requirement
The examiner acknowledges applicant’s response, filed on 13 June 2022, including remarks and provisional election with traverse of Group I (Embodiment 1: Figures 1.1 through 1.7). 
Applicant has traversed the examiner’s restriction on the grounds that Groups I and II are a travel kit container with and without a strap.  However, the traversal of the restriction requirement is unconvincing for the following reasons:
MPEP Chapter 800 as modified by MPEP 1504.05 governs restriction practice in designs.  Clear admission on the record by the applicant that the embodiments are not patentably distinct will not overcome a requirement for restriction if the embodiments do not have overall appearances that are basically the same as each other.  MPEP 1504.05.II.
The obviousness standard under 35 U.S.C. 103(a) must be applied in determining whether multiple embodiments may be retained in a single application.  See MPEP § 1504.03.  That is, the examiner must first determine whether the embodiments have overall appearances that are basically the same as each other. If the appearances of the embodiments are considered to be basically the same, then the examiner must determine whether the differences are either minor among the embodiments and not a patentable distinction, or obvious to a designer of ordinary skill in view of the analogous prior art.  If embodiments meet both of the above criteria they may be retained in a single application.  If embodiments do not meet either one of the above criteria, restriction must be required.  
If the embodiments do not have overall appearances that are basically the same, restriction must be required since their appearances are patentably distinct. In such case it doesn’t matter for restriction purposes if the differences between the appearances of the embodiments are shown to be obvious in view of analogous prior art.  MPEP 1504.05.II.
In this case, the additional elements and variations in the scope in the groups of embodiments are deemed so divergent in appearance that the differences are held to be NOT minor and NOT obvious to a designer of ordinary skill in view of the analogous prior art.   The addition of the strap and connection elements (with its own patentably distinct design choices) results in the requirement of a restriction.  Because both criteria set forth above have not been met, the groups of embodiments MUST be restricted, as each group of embodiments would be able to support its own patent.  Accordingly, the restriction requirement is made FINAL.  Applicant must cancel Group II (Embodiment 2: Figures 2.1 through 2.7) as directed to the designs nonelected in applicant’s response of 13 June 2022 or take other timely appropriate action (37 CFR 1.144). All drawing figures of the nonelected groups are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for nonelected designs, the requirement having been traversed in applicant’s response received by the Office on 13 June 2022. 





applicant’s response received by the Office on 21 September 2021. 
The restriction requirement maintained in this application is made FINAL.  Applicant must cancel Group II (Embodiment 2: Figures 2.1-2.7) as directed to the designs nonelected in applicant’s response of 13 June 2022 or take other timely appropriate action (37 CFR 1.144). 


Drawings
In view of the election of Group I, Figures 2.1 through 2.7 must be cancelled by the applicant, as being for the nonelected design.  


TITLE
The title of the design being claimed must be descriptive, accurate, clear, and must be directed towards a single article of manufacture in which the design is embodied or applied by the generic name generally known and used by the public (35 USC 171, MPEP 1503.01.I).  
The specification and claim language are objected to because the title is inconsistently disclosed throughout the application as a “travel kit (container)” or “travel kit container”.  The title in a design application must be directed to a single article of manufacture.  The title must be amended for consistency throughout the application, original oath or declaration excepted.  (37 CFR 1.153).
The Examiner recommends amending the title, to read:
-- Travel Kit --
Or 
-- Travel Container --

Specification
In view of the election of Group I, the descriptions of Figures 2.1-2.7 must cancelled as being for the non-elected design. 


CONCLUSION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).  If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915